Title: To Alexander Hamilton from William Ellery, 12 May 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] May 12, 1794. “I have received your letter of the 25th. of April in answer I presume to mine of the first of that month.… I have also received your two letters of the first of this month. That which relates to the Transport Ship Britannia, I showed to our Governour, and he made no objection to her Departure.… Last Thursday a British Sloop of War called the Nautilus commanded by H. W. Baynton arrived here.… On board of this Sloop of War were six American pressed Seamen. The General Assembly which was then sitting here took measures for liberating these Seamen which proved effectual.…”
